Title: To James Madison from James Simpson, 3 September 1802
From: Simpson, James
To: Madison, James


No. 49.
Sir
Tangier 3d Septemr 1802
No 48 dated 12h. last Month was forwarded in triplicate by way of Lisbon—Cadiz & Gibraltar, each accompanying a translation of the answer, received to the Letter I wrote His Imperial Majesty Muley Soliman from Tetuan, which I hope will reach you safe. I have now the honour to acquaint you that after sending away No. 48, I reflected it would be best [to] delay writing the Minister again, untill after departure of the Frigate, then generaly believed to be about to sail from Larach; lest the Emperour disapointed by the resistance it was natural I should make to his groundless pretensions, should recall the order given the Captain for respecting the Flag of The United States. An uncommon delay happening ’ere application was made for my Passport for that Ship, offered a farther inducement for me not to hazard giving Umbrage at that moment; however the first Lieut arrived from Larach on the 21st. Ulto, when I delivered him the usual Passport & they put to Sea on the 26th.; said to be destined to run as far as the Canaries, and thence to the Coast of Cantabria to establish their Cruize. It now appears the Captain of the Frigate resisted the order sent him by Alcayde Hashash on my arrival at Tetuan, alledging that altho’ he admitted he had authority for directing him to take American Vessels, yet he doubted if once given if he could do away that order; of consequence it became necessary to apply to His Majesty, on receipt of whose answer Captain Lubarez sent for my Passport. The Ship carrys 22 Guns & only 93 Men, part of the Crew having been landed at Larach Sick.
With this I have the honour of transmiting copy of the Letter I wrote the Minister on the 1st. Inst. It will afford me much satisfaction, to know what I have said on subject of the Emperours pretension, meets the approbation of His Excelly The President. I have stated only facts, and thought best to reserve copy of my Letter of the 18h. July 1795 to the then Minister, and that of Muley Solimans to The President on the 18th. August following, as Vouchers more proper to be exhibited in support of my arguments, and in opposition to what farther may be alledged on the part of this Governmt. on subject of what they have thought fit to advance, rather than now. I confess I am almost at a loss to assign any more probable reason for that measure, than that either they are ignorant of what actualy passed between the Minister and myself in 1795, and are desirous of comeing at such facts as we may be able to substantiate; or that they have asserted an arrangement then took place such as they now wish to establish, and by that finesse conceive they take a more plausible mode for bringing it forward, than a new pretension would be.
In either case I shall conceive it my duty to resist it by every means in my power, untill I shall be honoured with His Excelly The Presidents Commands on the occasion, which I persuade myself you will have the goodness to transmit, in the most probable speedy Channel.
The busyness of bringing the Tripoline Ship from Gibraltar under the Emperours Flag, has been again agitated, and a general application made by Alcayde Hashash to the Consuls here for Passports for her as belonging to His Majesty, to sail from hence for Tripoly; I positively refused mine in these terms, nor do I find any has been granted; but it is certain Men are ordered from Tetuan for her, and that she is to hoist the Emperours Colours at Gibraltar, so soon as the Weather will allow these people to get over. I have acquainted Captn Campbell of the Adams Frigate, that in my private oppinion the whole is a colourable busyness; but if the Emperour announces to the Body of the Consuls that the Ship is his, and demands Passports accordingly, merely to go to Sea, and Navigate as his, I realy do not see how I dare venture to contest the matter; or from circumstances to express doubts on what is stated by the Sovereign of the Country as a fact, without runing a great risque of drawing serious resentment on the Commerce of The Unit⟨ed⟩ States. At this trying moment I pray His Excelly The President will be perfectly assured my best exertions shall be called forth for the good of the Service I have the honour of being entrusted with; but I cannot help repeating tha⟨t⟩ nothing can give me such aid as a Naval force being se⟨en⟩ on the Coast, or known to be in the Neighborhood, for tha⟨t⟩ alone is the terror of these people. Altho’ I would glad⟨ly⟩ hope matters may yet be accommodated, yet lest the Emperour should persist in the demands he has at last brought forward, which I conclude will not be granted him, I would beg with due submission to recommend that the Commanding Officer of the Ships of War of the United States in these Seas, be instructed to act with energy against this Country, but especialy against its Cruizers, so soon as the Emperour shall repeat his late hostile conduct in sending your Consul from hence, or by any other means authorise a violation of the Peace now subsisting. A first grand point in War against this Country, is to be extremely carefull to prevent their Cruizers being sent to Sea, for as they seldom go out in quest of but one Nation, he who blocks up their Ports, is considered to fight the Battles of all; and are accordingly feared or respected, which appear to have become synonymous here. On my late return to this Country, finding the Frigate at Larach was certainly destined to act against us, I earnestly entreated Commodore Morris to send one of the Ships under his Command to watch her; I was so confident he would do so, I ventured to say he had, which certainly had a good effect for it was generaly believed, as fortunately a fresh Gale at East daily presented Vessels beating in sight of the Port. Nothing is more easy than to prevent Cruizers geting out of Salle & Larach, for being Bar Harbours they can only sail with a fair Wind, and Vessels of War can but very seldom pass them with all their Stores in. A few Frigates would be sufficient to deprive this Empire of that part of its Trade at Mogadore—Saffi—Sallé—Larach—Tangier & Tetuan done on a great scale, the three first enjoy almost the whole of that description, save in time of export of Grain when Mazagan and Darelbeyda become the chief; but these being dangerous roads & Vessels laying in them out of all sort of protection from the shore, none would venture to Trade there were they declared to be in a state of Blockade. Tangier & Tetuan almost exclusively supply the Live Stock carried to Portugal & Gibraltar, and Spain also when it takes any; it might be difficult to prevail on those to forego the conveniency they enjoy in this particular, but they might be restrained to the carrying funds to Barbary for this purpose in Specie. If all other Exports & Imports were interdicted & the Blockades well attended to, the Emperour would speedily feel the consequence in his Treasury, his people of the Provinces [that] supply the chief exports would become troublesome to him, and the whole Nation be made sensible of the superiority of the Power who should so chastise them. The Chief thing after this, would be to station six small Vessels in and about the Straits for counteracting Boats fitted out from hence, & with these well managed Commerce would have ample protection.
Whilst I presume to throw out these hints as my oppinion, on the principal outlines of the best mode of Warfare and defence against this Country, I most sincerely wish I may never see a necessity for e[i]ther being carried into effect. John Hill and Samuel Bowyer, the two Men mentioned in my Letter to the Minister to be at Tarudaunt, were part of the Crew of the Ship Oswego of Hudson, cast on shore near Cape Nun in April 1800. I cannot doubt but the order for their release will be sent me, and then I shall soon have the satisfaction of restoring them to their Country and their Friends. It has been impossible to get them freed before, as untill they reached Tarudaunt, they have constantly been in the possesion of people, who do not acknowledge allegiance to this Emperour, and where money could not be sent to pay for them, with any the smallest chance of its being applied for that purpose.
All the others have already been redeemed except two free Negroes, who by every Account I have been able to trace of them, voluntarily remained with the Arabs & got married. I have the honour to [be] with great respect and esteem Sir Your Most Obedient and Most Humble Servant
James Simpson
  

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 1). RC marked “Duplicate”; docketed by Brent as received 16 Oct. Jefferson communicated an extract of the RC and the enclosure to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:468–69). For enclosure, see nn. 1 and 3.



   
   Simpson’s letter of 1 Sept. 1802 to Sidi Mohammed ben Absalom Selawy (4 pp.) informed the minister that he had hoisted the flag of the U.S. again at the consulate and notified the president and the U.S. commander in the Mediterranean of the return of peace. But he went on to express surprise and concern at the emperor’s expectation that annual gifts would be presented by the U.S., explaining that the treaty the emperor had ratified in 1795—”without any addition or alteration; in fulfillment of His Fathers engagement”—contained no stipulation for such tribute (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:262–63).



   
   Simpson’s 18 July 1795 letter to Sidi Mohamet ben Ottman responded to Ottman’s inquiry as to “what sum of money it would be agreeable to the United States of America, to pay to His Majesty annually” by asserting “that the United States of America never have, and I am satisfied never will, engage to pay any Subsidy whatever, by way of Tribute” (DNA: RG 59, CD, Gibraltar, vol. 1). Emperor Mawlay Sulaiman’s subsequent letter to President Washington offered assurances that “we are at Peace, Tranquillity and Friendship with you in the same manner, as you were with our Father” (ibid.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 1:526–27).



   
   In his 1 Sept. 1802 letter, Simpson informed Selawy that two American seamen who had escaped after three years of captivity by the Arabs were at Taroudaunt, and he requested a letter directing the governor there to allow them to proceed to Mogador.


